The petition by the state of Connecticut for certification for appeal from the Appellate Court, 85 Conn. App. 96 (AC 23414), is granted, limited to the following issues:
“1. Did the Appellate Court properly reverse the judgment of conviction based upon the trial court’s failure to hold an evidentiary hearing pursuant to General Statutes § 54-86f?
“2. Did the Appellate Court properly conclude that General Statutes § 54-86f (1) requires that a defendant be permitted to introduce evidence of any semen that is found on the victim?
“3. Did the Appellate Court properly conclude that a defendant whose defense is misidentification must be permitted to present evidence of semen from a third party without having to first show the relevance of that semen to the sexual assault?”